 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
                         UNITED STATES DISTRICT COURT FOR THE
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8
      UNITED STATES OF AMERICA,                        NO. CR17-187 RAJ
 9
                                Plaintiff,
                                                       ORDER TO SEAL
10
11
                                v.
12
      NICHOLAS PINES,
13
                            Defendant.
14
           THIS MATTER has come before the Court on the motion of the United States to
15
16 file the exhibits accompanying the Government’s Memorandum Regarding Supervised
17 Release Violations, specifically Exhibits 2 and 3, under seal.
18         The Court has considered the motion and records in this case and finds there are

19 compelling reasons to file these exhibits under seal.
20         IT IS ORDERED that the Government’s Motion to Seal (Dkt. #60) is GRANTED.
21 The exhibits accompanying the Government’s Memorandum Regarding Supervised
22 Release Violations, specifically Exhibits 2 and 3, filed under Dkt. #62, shall remain under
23 seal.
24         DATED this 23rd day of August, 2019.
25
26
                                                    A
27                                                  The Honorable Richard A. Jones
                                                    United States District Judge
28


     ORDER TO SEAL                                                         UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     CR17-187 RAJ / PINES - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
